Name: 2012/411/EU: Commission Implementing Decision of 17Ã July 2012 amending Decision 2010/472/EU as regards animal health requirements relating to Simbu viruses and epizootic haemorrhagic disease (notified under document C(2012) 4831) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  means of agricultural production;  tariff policy;  trade;  agricultural policy
 Date Published: 2012-07-20

 20.7.2012 EN Official Journal of the European Union L 192/16 COMMISSION IMPLEMENTING DECISION of 17 July 2012 amending Decision 2010/472/EU as regards animal health requirements relating to Simbu viruses and epizootic haemorrhagic disease (notified under document C(2012) 4831) (Text with EEA relevance) (2012/411/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(2)(b), the first indent of Article 18(1), and the introductory phrase and point (b) of Article 19 thereof, Whereas: (1) Commission Decision 2010/472/EU of 26 August 2010 on imports of semen, ova and embryos of animals of the ovine and caprine species into the Union (2) sets out a list of third countries or parts thereof from which Member States are to authorise the importation into the Union of consignments of semen, ova and embryos of animals of the ovine and caprine species. It also lays down additional guarantees as regards specific animal diseases to be provided by certain third countries or parts thereof listed in Annexes I and III thereto and establishes the model health certificates for such imports in Part 2 of Annexes II and IV thereto. (2) The animal health requirements relating to bluetongue in the model health certificates set out in Part 2 of Annexes II and IV to Decision 2010/472/EU are based on the recommendations of Chapter 8.3 of the Terrestrial Animal Health Code of the World Organisation for animal Health (OIE) which deals with that disease. That Chapter recommends a whole range of risk mitigating measures aiming at either protecting the mammalian host from exposure to the infectious vector or at inactivating the virus by antibodies. (3) In addition, the OIE has laid down a Chapter on Surveillance for arthropod vectors of animal diseases in the Terrestrial Animal Health Code. Those recommendations do not include the monitoring of ruminants for antibodies to Simbu viruses, such as the Akabane and Aino viruses of the Bunyaviridae family, which in the past was considered an economical method for determining the distribution of bluetongue competent vectors until more information on the spread of those diseases became available. (4) Also, the OIE does not list Akabane and Aino diseases in the Terrestrial Animal Health Code. Consequently, the requirement for annual testing for those diseases to prove the absence of the vector should be deleted from Annexes I and III to Decision 2010/472/EU and from the model health certificates set out in Part 2 of Annexes II and IV thereto. (5) In addition, the animal health requirements for epizootic haemorrhagic disease in the model health certificates in Part 2 of Annexes II and IV to Decision 2010/472/EU are not entirely consistent with the requirements laid down in Commission Implementing Decision 2011/630/EU of 20 September 2011 on imports into the Union of semen of domestic animals of the bovine species (3) and the recommendations of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the OIE. Those model health certificates should therefore be amended to take account of the requirements laid down in Implementing Decision 2011/630/EU and the recommendations of that Manual. (6) The Annexes to Decision 2010/472/EU should therefore be amended accordingly. (7) To avoid any disruption of trade, the use of health certificates issued in accordance with Decision 2010/472/EU in its version prior to the amendments introduced by this Decision should be authorised during a transitional period subject to certain conditions. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annexes to Decision 2010/472/EU are amended in accordance with the Annex to this Decision. Article 2 For a transitional period until 30 June 2013, Member States shall authorise imports from third countries of consignments of: (a) semen of animals of the ovine and caprine species which are accompanied by a health certificate issued not later than 31 May 2013 in accordance with the model health certificate set out in Section A of Part 2 of Annex II to Decision 2010/472/EU in its version prior to the amendments introduced by this Decision. (b) ova and embryos of animals of the ovine and caprine species accompanied by a health certificate issued not later than 31 May 2013 in accordance with the model health certificate set out in Part 2 of Annex IV to Decision 2010/472/EU in its version prior to the amendments introduced by this Decision. Article 3 This Decision shall apply from 1 January 2013. Article 4 This Decision is addressed to the Member States. Done at Brussels, 17 July 2012. For the Commission John DALLI Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 228, 31.8.2010, p. 74. (3) OJ L 247, 24.9.2011, p. 32. ANNEX The Annexes to Decision 2010/472/EU are amended as follows: (1) Annex I is replaced by the following: ANNEX I List of third countries or parts thereof from which Member States are to authorise imports of consignments of semen of animals of the ovine and caprine species ISO Code Name of the third country Remarks Description of the territory (if appropriate) Additional guarantees AU Australia The additional guarantee as regards testing set out in point II.4.9.1 of the model health certificate set out in Section A of Part 2 of Annex II is compulsory. CA Canada The additional guarantee as regards testing set out in point II.4.9.1 of the model health certificate set out in Section A of Part 2 of Annex II is compulsory. CH Switzerland (1) CL Chile GL Greenland HR Croatia IS Iceland NZ New Zealand PM Saint Pierre and Miquelon US United States The additional guarantee as regards testing set out in point II.4.9.1 of the model health certificate set out in Section A of Part 2 of Annex II is compulsory. (2) in Part 2 of Annex II, Section A is replaced by the following: Section A Model 1  Health certificate for semen dispatched from an approved semen collection centre of origin of the semen (3) Annex III is replaced by the following: ANNEX III List of third countries or parts thereof from which Member States are to authorise imports of consignments of ova and embryos of animals of the ovine and caprine species ISO Code Name of the third country Remarks Description of the territory (if appropriate) Additional guarantees AU Australia The additional guarantee as regards testing set out in point II.2.6.1 of the model health certificate set out in Part 2 of Annex IV is compulsory. CA Canada The additional guarantee as regards testing set out in point II.2.6.1 of the model health certificate set out in Part 2 of Annex IV is compulsory. CH Switzerland (2) CL Chile GL Greenland HR Croatia IS Iceland NZ New Zealand PM Saint Pierre and Miquelon US United States The additional guarantee as regards testing set out in point II.2.6.1 of the model health certificate set out in Part 2 of Annex IV is compulsory. (4) Part 2 of Annex IV is replaced by the following: PART 2 Model health certificate for imports of consignments of ova and embryos of animals of the ovine and caprine species (1) Certificates in accordance with the Agreement between the European Community and the Swiss Confederation on Trade in Agricultural Products as approved by Decision 2002/309/EC, Euratom of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation of 4 April 2002 on the conclusion of seven Agreements with the Swiss Federation (OJ L 114, 30.4.2002, p. 1). (2) Certificates in accordance with the Agreement between the European Community and the Swiss Confederation on Trade in Agricultural Products as approved by Decision 2002/309/EC.